891 F.2d 297
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Hirotoshi YAMAMOTO, Shizuko Yamamoto, Petitioners-Appellants,v.COMMISSIONER INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 87-7457.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1989.Decided Dec. 1, 1989.

Before SNEED, KOZINSKI and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
Appellant Hirotoshi Yamamoto appeals a tax court determination of deficiencies assessed for tax years 1978 and 1979.   For the reasons stated by Judge Wilbur in his Memorandum of Findings of Fact and Opinion filed July 28, 1986, we affirm.   We dismiss the appeal as to Shizuko Yamamoto, because she failed to sign the notice of appeal and Mr. Yamamoto appeared pro se.   Carter v. Commissioner, 784 F.2d 1006, 1008 (9th Cir.1986).


3
AFFIRMED as to Hirotoshi Yamamoto;  appeal DISMISSED as to Shizuko Yamamoto.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3